FILED
APR-62015

1 Clark, u.s. Disulctuankruptcy
Courts forthe District!!! Columbla

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

)
GARY HIRSCH, )
p v )
Pemoner’ ; Case: 1:15-cv—00488
V ) Assigned To : Unassigned
' ) Assign. Date : 4/6/2015

. . V . . k

SCOTT S. HARRIS, Clerk Ofthe Supreme ) Description. Pro Se Gen. CIVIl (F 060 )
Court of the United States, and the United )
States, )
)
Respondents. )
)

MEMORANDUM OPINION

Petitioner Gary Hirsch complains that respondent Clerk of the Supreme Court of the
United States has improperly “refused to acknowledge or transmit my Application to an
individual Justice.” Pet. at 4. The petitioner contends that the respondent’s actions violated his
First Amendment right of access to the courts and his Fifth Amendment right to due process. 1d.
at 3-4. He seeks a writ of mandamus compelling the respondent to “transmit [the Rule 22
Application] promptly to the Justice concerned,” and to “show positive proof ’ of the

transmission. Id. at 6.

The petitioner previously brought a similar action, seeking to compel the respondent to
docket his petition for writ of certiorari. See Pet. at 1 (“Notice of Previous Case ﬁled in this
Court”). That action was dismissed on the ground that this court lacks authority to direct the

actions of the Supreme Court or its administrative ofﬁcers. See Memorandum Opinion and

2
Order, Hirsch v. Harris, No. 14-1230 (D.D.C. July 21, 2014). The petitioner concedes that he
“did not appeal that Order,” because the Supreme Court “docketed [his] paperwork on July 24,
making the point moot,” Pet. at 1; in fact, the dockets of the Supreme Court and the Ninth Circuit
conﬁrm that his petition for writ of certiorari was docketed and denied and that his petition for
rehearing was also docketed and denied. See Northwest Farm Credit Services v. Gary Hirsch,
No. 13-36168 (9th Cir. dismissed Feb. 21, 2014), cert. denied, 135 S. Ct. 239 (US. Oct. 16,

2014), reh ’g denied, 135 S. Ct. 748 (US. Dec. 1, 2014) (No. 14—5376); see also Pet. at 3, Ex. B,

Ex. E.

The petitioner seems to allege that he cannot determine whether his petition for a writ of
certiorari was denied or whether he was simply denied leave to ﬁle in forma pauperis. He thus
ﬁled an application pursuant to Supreme Court Rule 22 seeking additional information relating
to the resolution of his petition. Pet. at 3, Ex. F. He now asks this Court to issue a writ of
mandamus compelling the Clerk of the Supreme Court to transmit his Rule 22 application to the

appropriate Justice. Pet. at 6.

This Court lacks jurisdiction to grant the requested relief. “[I]t is the right and duty of the
[Supreme] Court . . . to correct the irregularities of its ofﬁcer and compel him to perform his
duty.” In re Marin, 956 F.2d 339, 340 (DC. Cir. 1992), cert denied, 506 US. 844 (1992)
(internal quotation marks omitted). “[T]his supervisory authority is exclusive to the Supreme
Court and . . . neither a district court nor a circuit court of appeals has jurisdiction to interfere
with it by Mandamus or otherwise.” Id. Petitioner argues that dicta in Panko v. Rodak, 606 F.2d
168 (7th Cir. 1979), “le[ﬁ] open the possibility” that in certain circumstances, mandamus relief

against ofﬁcers of a higher court might be available. Id. at 171 n.6. However, this Court is

 

3
bound by the Court of Appeals’ holding that this Court lacks jurisdiction. Marin, 956 F.2d at

340.

The Court will grant the petitioner’s application to proceed in forma pauperis, and will

dismiss the petition. An Order consistent with this Memorandum Opinion is issued separately.

 
    

n' (1 St tes District J dge

DATEﬁkV-f 3/ 91)) 5